Citation Nr: 1632332	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to primary insomnia/generalized anxiety disorder and reported chronic sleep impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2001 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2014 Travel Board hearing held in Newark, New Jersey; a copy of the transcript has been associated with the record.  The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

In September 2014, this matter was last before the Board, at which time it was remanded for further development.  Unfortunately, the claim must once again be remanded to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the claim for service connection of sleep apnea to afford the Veteran a VA examination to address the etiology thereof.  The Board sought an opinion not only to address direct service connection, but also secondary service connection.  See 38 C.F.R. § 3.310 (2015).

Following the Board's remand, the Veteran was afforded a VA examination in October 2014.  Examination at that time did not result in an assessment of sleep apnea; however, sleep apnea was apparently assessed following an October 18, 2014, sleep study, i.e. polysomnography.  However, a report of this test does not appear within the Veteran's VA medical records.  

Following the sleep study, in February 2015, the VA examiner offered an etiological opinion regarding the Veteran's assessed sleep apnea.  Following examination of the Veteran and review of the claims file, the examiner concluded that sleep apnea was less likely than not due to, or the result of, service, noting that sleep apnea was not mentioned in the service treatment records.  He did not address the Board's request for an opinion concerning secondary service connection.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123. 

The October 2014 examination and February 2015 opinion are not responsive to the Board's requests.  The VA examiner did not address secondary service connection, as directed by the Board.  Accordingly, the reports are returned for supplementation.  Stegall, supra.

As noted above, the Veteran apparently underwent a sleep study on October 18, 2014.  However, the results of that study are not of record.  Upon remand of this matter, the records of the sleep study, as well as any outstanding VA medical records, should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly the October 18, 2014, sleep study (polysomnography) results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Refer the claims folder to the examiner that performed the October 2014 examination and offered the February 2015 opinion, or a suitable substitute if the examiner is not available, to obtain an addendum opinion as to the etiology of the Veteran's sleep apnea. 

Another examination is not required; however, if the VA examiner indicates that a response to the opinion requests can't be made without examination of the Veteran, another examination should be afforded to the Veteran.

The examiner is asked to provide opinions as to the following:

a.  Whether, it is at least as likely as not that the Veteran's sleep apnea is related to service

b.  Whether, it is at least as likely as not that the Veteran's sleep apnea is proximately due to or the result of service-connected primary insomnia/generalized anxiety disorder?

c.  Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (permanently worsened in severity ) by the service-connected primary insomnia/generalized anxiety disorder?

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




